Citation Nr: 1825429	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-36 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for service-connected scars, forehead, eyebrows, and nose (claimed as scars on face).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a head injury (claimed as loss of memory, lack of concentration, "mind rushes," vision problems, and headaches), and, if so, whether service connection is warranted.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a hip disability.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 through January 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In order to establish jurisdiction over the issues of entitlement to service connection for a back disability and residuals of a head injury, the Board must first consider whether new and material evidence has been received to reopen the claims.  38 U.S.C. § 5108 (2012).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  The Veteran has six facial scars totaling 18.1 centimeters in length, and one scar depressed to palpation.  None of the Veteran's scars were painful or unstable.

2.  In a July 2005 rating decision, service connection for a back disability and residuals of a head injury was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence received within one year.

3.  Evidence since the July 2005 rating decision is cumulative of evidence previously considered and fails to raise a reasonable possibility of substantiating the claims of entitlement to service connection of a back disability and residuals of a head injury.

4.  The Veteran's tinnitus is not etiologically related to an in-service injury, event, or disease.

5.  The Veteran's hip disability is not etiologically related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 30 percent, but no greater, for scars, forehead, eyebrows, and nose, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.118, Diagnostic Code 7800 (2017).

2.  The July 2005 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2017).

3.  Evidence received since the July 2005 rating decision is not new and material to the issues of entitlement to service connection for a back disability and residuals of a head injury, and the claims are not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  The criteria for entitlement to service connection for tinnitus have not been met.  §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for entitlement to a hip disability have not been met.  §§ 1101, 1110, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the most recent examination for the Veteran's scars took place in 2014.  The mere passage of time between the examination and the Board's review does not, in and of itself, trigger a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  The Veteran has not contended that his scars had worsened since his 2014 VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a Veteran was entitled to a new examination because two years had passed since his last VA examination and he contended his disability had increased in severity).  The Board thus finds there is no duty to provide further examinations or medical opinions.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The regulations pertinent to this decision were initially provided in the August 2014 statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

I. Increased Rating

The Veteran's facial scars are rated as 10 percent disabling under Diagnostic Code 7800, applying to disfiguring scars of the head, face, or neck.

There is no evidence his scars still had glass in them during the period on appeal.  Although the Veteran's daughter submitted a statement reporting she has seen her father remove glass from the scars, she does not indicate when this was.  Further, no glass was found during his July 2014 VA examination.  Accordingly, an increased rating for facial scars based on residual glass from the Veteran's in-service motor vehicle accident is not warranted.

After a full review of the record, the Board finds that an increased rating of 30 percent, but no greater, for the Veteran's disfiguring scars of the head and face is warranted.  Moreover, the medical evidence of record does not establish the presence of painful or unstable scars.

The Veteran was afforded a VA examination to evaluate the severity of his facial scars in July 2014.  He reported that his facial scars itch, and tiny shards of glass come out at times.  Physical examination revealed the Veteran had six facial scars: one hypopigmented seven and a half centimeter long scar between his eyes; one hypopigmented two and a half centimeter long scar over his medial left eyebrow; one hypopigmented scar over his medial right eyebrow; a depressed, hypopigmented two and a half centimeter scar under his medial right eyebrow; a half centimeter long scar on the bridge of his nose, and a one and a half centimeter long scar on his nasal bridge.  None of the scars were painful, unstable, adherent to underlying tissue, missing tissue, hyperpigmented, or elevated.

The evidence reflects that the Veteran has six facial scars totaling 18.1 centimeters in length.  Four of his scars are hypopigmented, totaling 16 centimeters in length and one centimeter in width.  The scar underneath his medial right eyebrow was depressed to palpation.  Accordingly, the medical evidence shows the Veteran has scars totaling more than 13 centimeters in length and one of those scars is depressed, warranting an increased, 30 percent rating, for scars with two or more characteristics of disfigurement.  There is no evidence the Veteran has facial scars with visible or palpable loss of tissue and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement to warrant an increased, 50 percent, rating.

The Board finds that an increased rating of 30 percent, but no greater, is warranted.


II. New and Material Evidence

Although the RO initially recognized the residuals of a head injury and back claims had previously been denied (see January and April 2012 letters), it apparently reopened the claims and decided them on the merits in the Statement of the Case.  Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384; see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

The Veteran seeks to reopen his claims for entitlement to service connection for a back disability and residuals of a head injury.  Entitlement to service connection for residuals of a head injury has been denied several times, beginning in 1973.  The claim of entitlement to service connection for a back disability has also been denied several times, beginning in 1985.  The last final decision by the RO was a rating decision in July 2005 denying reopening of these claims.  The Veteran did not initiate an appeal as to the rating decision, nor did he submit new and material evidence within one year.  Therefore, the rating became final.

The Veteran has consistently stated that he sustained back and head trauma in a motor vehicle accident while on active duty.  These statements are not new, as the same contentions were considered by the RO in July 2005 (and previously).  Although the Veteran was in a motor vehicle accident while on active duty, there is no contemporaneous evidence he sustained a back or head injury.  The Veteran has not submitted any medical records or lay statements to show he did, in fact, sustain back and head injuries in his motor vehicle accident.  There is similarly no evidence to show that his back disability and residuals of a head injury are otherwise etiologically related to his active duty service.

Thus, his claims cannot be reopened because there is no new evidence connecting his back disability or residuals of a head injury to his active duty service


III. Service Connection

Tinnitus

The Veteran seeks service connection for tinnitus.  Service treatment records are silent for any complaints of, or treatment for, tinnitus.  Additionally, as the Veteran's military occupational specialty while on active duty was a cook, and noise exposure is not conceded, and he has not alleged any other in-service noise exposure.

Post-service VA treatment records reflect the Veteran did not report experiencing tinnitus until October 2004, when he complained of a buzzing sound in both ears but no actual problem with his hearing.  VA treatment records reflect the Veteran complained of tinnitus in December 2008, March 2010, January 2010, May 2013, and January 2014.  None of his physicians or other specialists linked his tinnitus to his active duty service.

The Veteran has provided no lay statements suggesting that his tinnitus was caused or aggravated by an in-service injury, event, or disease.

Many VA treatment records address the Veteran's complaints of tinnitus along with his complaints of headaches.  However, even if the Veteran's tinnitus were caused by, or secondary to, his headaches, he is not service-connected for headaches.  Accordingly, service connection cannot be granted on the theory of secondary service connection.

The elements for service connection for tinnitus have not been met.  As such, entitlement to service connection for tinnitus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.

Hip Disability

The Veteran claims service-connection for a hip disability.  Specifically, he has submitted several lay statements claiming he has low back and hip pain.  Service treatment records are silent for any complaints of, or treatment for, a hip disability.

A review of the medical evidence reflects that the Veteran does not have a diagnosed hip disability.  Private treatment records from March 2002 and December 2003 diagnosed the Veteran with low back pain with right sciatic pain.  A February 2012 VA treatment record noted the Veteran complained of pain down his left leg.  Physical examination reflected positive straight leg raise tests bilaterally, suggestive of lower extremity radiculopathy.  Private treatment records from June 2012 noted the Veteran had left lower extremity radiculopathy. As the Veteran is not service-connected for a lumbar spine disability, service connection for sciatica or lower extremity radiculopathy is not warranted.

The elements for service connection for a hip disability have not been met.  As such, entitlement to service connection for a hip disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.




(Continued on Next Page)

ORDER

Entitlement to an increased rating of 30 percent, but no greater, for service-connected scars, forehead, eyebrows, and nose, is granted subject to the laws and regulations governing monetary awards.

New and material evidence has not been received to reopen a claim for entitlement to service connection for a back disability.  The appeal is denied.

New and material evidence has not been received to reopen a claim for entitlement to service connection for residuals of a head injury.  The appeal is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a hip disability is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


